FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE GARCIA RODRIGUEZ,                           No. 11-16975

               Plaintiff - Appellant,            D.C. No. 5:11-cv-01008-JF

  v.
                                                 MEMORANDUM *
DANIEL E. CREED, Superior Court
Judge, Santa Clara; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Jose Garcia Rodriguez, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations in connection with the imposition and enforcement of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
restitution as part of his criminal conviction. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick

v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We may affirm on any ground

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      The district court properly dismissed Rodriguez’s § 1983 claim against

defendants Bratty and Brinkley because public defenders performing traditional

lawyer functions are not state actors. See Miranda v. Clark County, Nev., 319 F.3d

465, 468 (9th Cir. 2003) (en banc) (public defenders are not state actors).

      Dismissal of Rodriguez’s § 1983 claim against Director Terhune and

Warden Lopez was proper because Rodriguez failed to allege sufficient facts to

show that these defendants deprived him of a federal right. See Long v. County of

Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006) (setting forth the elements of a

§ 1983 claim); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“Liability

under [§] 1983 arises only upon a showing of personal participation by the

defendant.”).

      Dismissal of Rodriguez’s § 1983 claim against Judge Creed was proper

because Judge Creed is immune from liability. See 42 U.S.C. § 1983 (barring

injunctive relief against a judicial officer “unless a declaratory decree was violated


                                           2                                    11-16975
or declaratory relief was unavailable”); Simmons v. Sacramento Cnty. Sup. Ct., 318

F.3d 1156, 1161 (9th Cir. 2003) (affirming dismissal of § 1983 claim against a

judge because “the judge is absolutely immune for judicial acts”).

      To the extent that Rodriguez is attempting to invalidate the state court’s

judgment imposing restitution, his claims are barred by the Rooker-Feldman

doctrine. See Noel v. Hall, 341 F.3d 1148, 1156 (9th Cir. 2003) (“If a federal

plaintiff asserts as a legal wrong an allegedly erroneous decision by a state court,

and seeks relief from a state court judgment based on that decision, Rooker-

Feldman bars subject matter jurisdiction in federal district court.”).

      The district court did not abuse its discretion by denying leave to amend

because it is clear that amendment would have been futile. See Cato v. United

States, 70 F.3d 1103, 1106 (9th Cir. 1995).

      AFFIRMED.




                                           3                                    11-16975